                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 NUANCE COMMUNICATIONS, INC.,                       )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )   C.A. No. 17-1484 (MN)
                                                    )
 MMODAL LLC,                                        )
                                                    )
                 Defendant.                         )

                                    MEMORANDUM ORDER

        At Wilmington this 24th day of June 2021:

        As announced at the hearing on June 22, 2021, IT IS HEREBY ORDERED that the

disputed claim term of U.S. Patent No. 6,766,295 (“the ’295 Patent”) is construed as follows:

                1.      “first remote session” means “a remote session that is the first time the
                        system obtains a particular speaker’s speech” (claim 1)

        The Court carefully reviewed all submissions in connection with the parties’ contentions

regarding the disputed claim term (see D.I. 494, 495, 497 & 498), heard oral argument (see

D.I. 503) and applied the following legal standards in reaching its decision:

I.      LEGAL STANDARDS

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the
claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

       The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.




                                                 2
        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

II.     THE COURT’S RULING
        The Court’s ruling regarding the disputed claim term of the ’295 Patent was announced

from the bench at the conclusion of the hearing as follows:

                . . . We are here to construe an additional claim term “first remote
                session” in the ’295 Patent. A dispute about that arose during expert
                discovery.

                         I am prepared to rule on the dispute. In doing so, let me be
                clear that we have reviewed the papers submitted on this issue, we
                have re-reviewed the ’295 Patent, and we have carefully considered
                all of the arguments made in the papers and here today. We are also
                applying the law that was set out in my prior order in this case.


                                                    3
                    Plaintiff proposes that the term be construed as “a remote
           session initiated by a first-time speaker that is dictating.” Defendant
           proposes “a remote session that occurs before the subsequent
           session.” I am going to construe “first remote session” to mean “a
           remote session that is the first time the system obtains a particular
           speaker’s speech.” And when I say this, I am not excluding a
           scenario where a person’s speech has previously been obtained but
           their speaker-specific model has later been erased or lost. During
           the argument today, all parties agreed that in those circumstances
           when that speaker accesses the system again, it would be considered
           a first-time speaker.

                  I am not going to use the term first-time speaker in the
           construction as Plaintiff proposes because I think it gets confusing
           given that the claim references a “speaker” and the parties have
           agreed what that term means.[1]

                  The construction I have given is supported by the intrinsic
           evidence. Claim 1 uses the term “first remote session” to be
           followed by a “subsequent” remote session. The construction
           should give meaning to the word “first” in that claim. Defendant’s
           proposal, however, does not give meaning to that word. Indeed, for
           Defendant’s proposal, the claim would have the same meaning
           whether “first” was in the claim or not. Defendant conceded as
           much today.

                   Similarly, claim 2 supports that the word “first” in claim 1
           must have some meaning. Claim 2 recites “[t]he method according
           to claim 1 further comprising a step of cumulatively modifying the
           speech recognition system according to speech samples obtained
           during one or more remote sessions with the speaker.”[2] That
           suggests that additional remote sessions take place later – but it does
           not refer to those as “first remote sessions.”

                   According to Defendant, each later remote session would be
           a “first” remote session so long as, at some point in time, another
           session came later. As such, there could be a second first remote
           session, a third first remote session and so on – with each subsequent
           remote session transforming into a “first” remote session when
           another session later occurs. That construction seems largely
           nonsensical.



1
    (See D.I. 319 at 1).
2
    (’295 Patent at Claim 2).


                                             4
                    My construction is also supported by the specification. For
            example, in the Summary of the Invention, the patent states that the
            “invention is a method and apparatus for adaptation of a speech
            recognition system across multiple remote sessions with a
            speaker.”[3] It continues to describe how it works, including that
            “[d]uring the first remote session, the speaker is uniquely identified
            and speech samples are obtained from the speaker”[4] before then
            going on to discuss preferred embodiments.

                   Similarly, in the Abstract, it addresses initiation of a first
            remote session with the speaker and states that “[d]uring the first
            session, the speaker is uniquely identified and speech samples are
            obtained from the speaker.”[5]

                     And Figure 3, which the patent states “illustrates a flow
            diagram for adapting an acoustic model utilized for speech
            recognition in accordance with the present invention,”[6] depicts
            how “a determination is made as to whether the particular speaker
            is a first-time speaker or if samples of the speaker’s speech have
            been previously obtained.”[7]

                    As to Defendant’s arguments regarding claim 8, which
            claims “[t]he method according to claim 1 wherein the speech
            recognition system is speaker-independent prior to the first remote
            session,”[8] I disagree that claim 1 is limited to a speaker
            independent system. For example, claim 1 permits the use of a
            cluster-specific system.

                    Similarly unavailing is Defendant’s argument that claim 69
            supports its construction. Claim 69, which depends from claim 1,
            recites “further comprising using the identification of the speaker to
            determine whether the speaker is a first-time speaker.”[9] Although
            that claim does show that the patentee knew how to use the term

3
    (Id. at 2:33-35).
4
    (Id. at 2:39-41).
5
    (Id. at Abstract).
6
    (Id. at 3:14-16).
7
    (Id. at 4:11-14).
8
    (Id. at Claim 8).
9
    (Id. at Claim 69).


                                              5
“first-time speaker,” claim 69 simply addresses how to determine
whether a speaker is a first-time speaker.

       Thus, as I said, I will construe “first remote session” to mean
“a remote session that is the first time the system obtains a particular
speaker’s speech.”




                                        The Honorable Maryellen Noreika
                                        United States District Judge




                                   6
